RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment, filed 05/20/2022, is acknowledged.
      
2.  Claims 90-113 are pending.
 
3.  Claims 11, 102-103, 105, 107-111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 90-99, 101, 104, 106 and 112-113 are under examination as they read on the species of SEQ ID NO: 43 as the antigen.

5.  The specification is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.  The specification, Fig. 2  has described the following amino acid sequences, VYSSSI (CDRH1-HDS /YQH), VYSYSI  (CDRH1-YQE) and YQHYYYFWGYRYLSSAM (CDRH3-YQH) that each must have a sequence identifier.  Correction is required. 

6.  The specification is objected to for the following reasons : 
(i)  SEQ ID NO: 22 is not the CDRH3 of  clone name YQH [0058] and Fig. 2, last row). 

SEQ ID NO: 22	      	1 YQHYYYGWGYRYLSSAM 17
              		  ||||||:||||||||||
CDRH3-YQH 		1 YQHYYYFWGYRYLSSAM 17

 (ii) The specification [0162] discloses “CDRH3 ‘YEEWQYYSSEMAF’ (SEQ ID NO: 17)”  however, SEQ ID NO: 17 is not YEEWQYYSSEMAF. Correction is required.

(iii)  The specification at page 48, [0164] is objected to because it refers to the results as seen in FIG. 6A-B, for numbers of OTI and OTII cells, ability to synthesize effector molecules.  However, Fig 6 is ELISA. Enzyme-linked immunosorbent assay for Fab binding to LSECtin.  Correction is required.

 
7.  The following new grounds of rejections are necessitated by the amendment submitted 05/20/2022.

8.  Claims 9 , 93, 94 and 112 recited up to 10%  or up to 5% variation in SEQ ID NOs: 55, 59, 63, 49, 50, 51, however the length of the these sequences is 6, 10, 17., 6, 6, 6 amino acids, it is not clear how many amino acids should be change when the amino acid length for example is 6.  Since 10% of 6 is 0.6 amino acid. Also, 5% of 10 amino acid length is 0.5 amino acid. Clarification is required.

9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.  Claim 112 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection. 

The phrase “ a first heavy chain complementarity determining region (CDRH1) comprising a sequence having at least 90% sequence identity to one or more of SEQ ID NOs:8-10, a second heavy chain complementarity determining region (CDRH2) comprising a sequence a sequence having at least 90% sequence identity to one or more of SEQ ID NOs:11-16, and a third heavy chain complementarity determining region (CDRH3) comprising a sequence a sequence having at least 90% sequence identity to one or more of SEQ ID NOs: 17-22;
a light chain having at least 90% sequence identity to SEQ ID NO: 1” claimed in claim 112, represents a departure from the specification and the claims as originally filed.  


Applicant’s amendment filed 05/20/2022 fails to point to the specification for support for the newly added limitations as claimed in claim 12.  The specification at [0058] and Fig. 2 refers to antibodies HPW, YEE, HDS, YQE, PAP and YQH having the SEQ ID NO: 8-22.  However, the specification does not provide a clear support of “at least 90% sequence identify” of SEQ ID NO: 8-22.  Furthermore, clones HPW, YEE, HDS, YQE, PAP and YQH each have different CDRL3, yet the claim recited that those clone share VL of SEQ ID NO: 1.  Finally, the claim does not provide 1:1:1 correspondence between CDRH1: CDRH2: CDRH3, for example the claim is missing the CDRH1 SEQ ID NOs for clones HDS, YQE and YQH.   The instant claims now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.

Novozymes A/S v. DuPont Nutrition Biosciences (Fed. Cir. 2013), the claimed invention is considered "as an integrated whole" rather than merely element by element. The instant specification does not particularly identify this particular combination of limitations.

 12.  Claims 90-99, 101, 104, 106 stand and newly added claims 112-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 02/22/2022.


Claims 90-94, 96, 98-99, 101, 104,106 and 112-113 encompass a genus of binding moieties that bind to human LSECtin comprising less than the required full sequence of 6CDRs as well as a genus of desired tolerance antigens.

Claims 112 and 113 further encompass a genus of a binding moiety that binds to human LSECtin comprising mixing and matching of different of HCDRs from different anti-LSECtin antibodies including HPW (SEQ ID NOs: 18, 11, 17), YEE (SEQ ID NOs: 9, 12, 18), HDS (SEQ ID NO: 13, 19), YQE (SEQ ID NO: 14, 20), PAP (SEQ ID NO: 10, 15, 21) and YQH (SEQ ID NO: 16) having different affinity, different epitope, different properties and up to 10% variation in a VL of YEE antibody of SEQ ID NO:1. 

Moreover, the claims recite mixing and matching different CDRs from six different anti-LSECtin antibodies clones (clones HPW, YEE, HDS, YQE, PAP and YQH), wherein the six antibodies have different properties including different antibody affinity and sensitivity (Kd), different rate of binding and different epitope specificity on the LSECtin antigen.  

While the specification on Fig. 2 and [0158] discloses that the CDRL3 is different for (clones HPW (SEQ ID NO: 3), YEE (SEQ ID NO: 4), HDS (SEQ ID NO: 5), YQE (SEQ ID NO: 6), PAP (SEQ ID NO: 5) and YQH (SEQ ID NO: 7)), the instant claims 112-113 fixed the CDRL3 for the claimed antibody to SEQ ID NO: 1 comprising CDRL3 of SEQ ID NO: 4.  The specification fails to show that SEQ ID NOs: 3-7 are equivalent and therefore interchangeable in the VL of the anti-LSECtin antibody.

The specification [0158] used phage library consists of humanized Fab based on the anti-HER2 antibody 4D5. Of the six complementarity determining regions (CDR), CDR-L1 and CDR-L2 from the light chain are constant, CDR-L3, CDR-H1, and CDR-H2 have limited diversity, and CDR-H3 is completely randomized. The actual diversity of the library is 3 x 1010, which can cover a broad range of targets.  Further the specification [0159] discloses that the phage is used for panning the three SNAP-LSECtin variants.  The specification [0162] discloses that of all six Fabs expressed, the Fab with the CDRH3 'YEEWAYYSSEMAF' (SEQ ID NO: 17(18)), referred to as YEE (FIG. 3; irrelevant Fab with the dashed line, YEE with the solid line) appeared to exhibit enhanced binding to LSECtin. The full sequence of YEE with CDRs highlighted may be found in FIG. 4A and for A1A1 in FIG. 4B.  Fig. 6 of the specification shows different anti-LSECtin antibodies have different binding properties. 

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to LSECtin.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

The claims are directed to a possible combination of 1296 (64) different antibodies in claim 112.  The specification only describes 6 (HPQ, YEE, HDS, YQE, PAP and YQH) combination out 1296 combination (Fig. 2).  The claims are directed to a genus of anti-LSECtin antibodies that require mixing and matching between different VH corresponding CDRs.  No such mixing and matching was provided in the specification or the art at the time of filing.  
 
The specification fails to show that all the claimed CDRL3, CDRH1, CDRH2 and CDRH3 are equal and therefore interchangeable and provide binding specificity of the anti-LSECtin antibody.  The specification fails to establish that by replacing a CDRH3 (e.g., clone YEE) for the corresponding CDR of any antibody of clones HPW, HDS, YQE, PAP and YQH selectivity switch the properties of the replaced CDR in concert with the CDR replacement.  It is not clear which binding properties the new replaced CDRs will assume, the donor properties or the acceptor antibody.  For example, replacing the VH CDR3 of YEE clone with the VH CDR3 of YQH antibody would the resultant antibody now exhibiting enhanced binding to LSECtin,   Also would the resultant antibody has the affinity of the YEE or the affinity of YQH antibody.

Substituting the CDR of an anti-LSECtin antibody to the corresponding CDR of another anti-LSECtin antibody has not been shown to lead to an anti-LSECtin selectivity switch in concert with the substituted CDR.  Such teachings were not made part of the specification at the time the invention was made.   

 
 Applicant’s arguments, filed 05/20/2022, have been fully considered, but have not been found convincing.

The Applicant does not acquiesce to the merits of the rejection based upon 35 U.S.C. §112(a), however, solely for purposes of advancing prosecution of this matter, Applicant has amended the Claims to recite either specific sequences for each of the 6 CDRs or a sequence for the heavy and light chains that comprise the three respective heavy or light CDRs. Applicant appreciates the Examiner’s thorough discussion of the written description requirement, the representative number of species and structure function framework. Applicant respectfully submits that the amendment the claims as provided for herein, which focus the claims on particular binding moieties that bind LSECTin and/or specific antigens for which tolerance is desired obviates the rejections under 35 U.S.C. §112(a) with respect to written description.

This is not found persuasive because while the claims  90-94, 96, 98-99, 101, 104,106 recite the 6 CDRs, the claim encompass a less than the required 6 CDRs because the claim encompass up to 5%/10% variation in the claimed CDRs.   There is no teaching identifying what amino acids can be varied within the VH-CDRs and/or VL-CDRs antibody regions and still retain binding moiety, antibody or fragments capable of binding LSECtin.     Applicant response fails to address the issues raised with respect to the antigen to which a tolerance is desired. The rejection is maintained for the reasons of record.

11.  Claims 90-99, 101, 104, 106 stand and newly added 112-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the same reasons set forth in the previous Office Action mailed 02/22/2022.
  
Applicant notes that the application provides an example with specific LSECtin binding moieties, specific antigens to which induction of tolerance is desired, and assays and metrics with which to measure induction of tolerance. The application provides a YEE-OVA construct as a non-limiting model construct for tolerance induction in Example 8. OVA is processed in vivo into an immunogenic fragment of OVA, this process is analogous to presentation to APCs of SIINFEKL and ISQ peptides in Example 8. The experiment in Example 8 goes on to show that immune tolerance to the antigens in the YEE-SIINFEKL and YEE-ISQ compositions was induced in vivo. OVA is a routinely employed experimental antigen, thus, a person skilled in the art would recognize that experimental data generated using OVA as an antigen could be extrapolated to include other antigens, including those recited in the amended claims.

The application as filed demonstrates that there is a target on liver sinusoidal endothelial cells that can be bound, a binding moiety that can specifically bind that target, and an immunogenic antigen that can be conjugated to the moiety and successfully induce tolerance to that antigen. Thus, Example 8 in the specification demonstrates induction of immune tolerance to an antigen analogous to the presently claimed “subject exposed to the composition has a reduced immune response to the antigen.” Furthermore, the application as filed demonstrates that immune tolerance can be induced to highly immunogenic antigens (OVA). Thus, the Applicant respectfully asserts that the specification provides sufficient disclosure of constructs/conjugates of antibody targeted immunomodulatory antigens to convey to one skilled in the art that the inventors had possession of the invention at the time the application was filed, and that the specification provides guidance sufficient for one of ordinary skill in the art could follow to produce tolerogenic compositions and evaluate if such compositions would fall under the presently recited claims and function as described herein.


This is not found persuasive because ovalbumin is not representative of the claimed antigen to which tolerance is desired, glutein of SEQ ID NO: 43, or up to 5% variation of SEQ ID NO: 43 or antigens associated with one or more of multiple sclerosis, Celiac disease and/or Type I diabetes. 


In order for this therapy to be predictable, the composition must play a role in multiple sclerosis, Celiac disease and Type I Diabetes. Applicant has no working examples demonstrating an in vivo treatment regimen with the claimed composition comprising anti-LSECtin and antigen to which tolerance is desired to treat a human subject suffering from multiple sclerosis, Celiac disease and Type I Diabetes. Further, the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed composition which effective to induce antigen-specific tolerance with a reasonable expectation of success. One skill in the art would concluded that a strategy of using an anti-LSECtin binding moiety and an antibody which tolerance is desired would require further understanding of their role in the antigen presentation on LSEC.

The specification fails to use animal models of gluten sensitivity.  Marietta and Murray (Semin Immunopathol. 2012 Jul; 34(4): 497–511) teaches acceptable animal models of gluten-sensitive disorders used in the art (see Fig. 1 and Table 1).  Korneychuk et al (Mucosal Immunology volume 8, pages18–28 (2015) ) teach that there are  anticipated difficulties due to differences in disease susceptibility between humans and animals and suggested to combine animal models to delineate predisposing factors.

Lalor et al (World J Gastroenterol., 2006, 12(34):5429-5439) teaches that it has been suggested that the presence of open fenestrations arranged in sieve plates is the only true marker of hepatic sinusoidal endothelial cells. These pores are indeed classic features of liver sinusoidal endothelial cells in vivo but present problems when used to identify cells in vitro.  All of these problems are compounded by the fact that HSEC are most commonly cultured as a monolayer of cells on matrix-coated tissue culture plates in vitro. This perturbs the normal morphology of the cells and they become flattened and rapidly lose fenestrations. Part of this effect may be the loss of paracrine signals from other cells of the sinusoid that maintain the phenotype and differentiation of HSEC in vivo.  Lalor teaches that to date there is no known single molecule that is only expressed on hepatic sinusoidal and no other type of endothelia. Cultured HSEC do exhibit some useful identifying features, however. Very low passage cells retain fenestrations in vitro for a short time but these rapidly disappear within a passage or two in culture, as does expression of VAP-1 (see Conclusions).

Further, many scientists have begun to question the value of mouse data altogether. As pointed out by Mark Davis, mice make a "lousy model" for the human immune system. He refers to mice as a short-lived rodent who's immune system has adapted for scurrying around with its nose in the dirt (Leslie, 2010). While the NOD mouse model may be an art-recognized “workhorse” for the study of type 1 diabetes, it is also art recognized as limited:

“As discussed in von Herrath’s accompanying Viewpoint [4], the non-obese diabetic mouse has provided an animal model for the study of autoimmune T1D for over 20 years.
Countless ways to prevent, and a growing number of means to reverse, T1D have been documented using nonobese diabetic mice, yet in 2009, we stand unable to achieve the ultimate goal of preventing or reversing human T1D”
 
"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.


"There is no evidence of record that experimental animal models have been developed in this area which would be predictive of human efficacy." Ex parte Balzarini, 21 USPQ2d 1892.

There must be a rigorous correlation of pharmacological activity between the disclosed in vitro utility and an in vivo utility to establish practical utility.

Given the relatively incomplete understanding in correlating in vitro assays and in vivo animal models to clinical treatment of tolerance involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08.

If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied.

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.


11.  No claim is allowed.


12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 16, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644